The petitioner, L. E. Bland, seeks relief by habeas corpus from a judgment and sentence of the Municipal Court of the City of Orlando to pay a fine of fifty dollars or in default of such payment to serve fifty days in jail. He was charged with violating Section 245 of the Code of the City of Orlando.
It is contended here that Section 245 of the Code of the City of Orlando, being an act to punish vagrancy, is arbitrary, unreasonable, null and void in that it deprives the citizen of his liberty without due process of law, and in *Page 353 
that it clothes administrative officers with arbitrary and discriminatory powers contrary to the Fourteenth Amendment to the Constitution of the United States, and Section Twelve, Declaration of Rights, Constitution of Florida.
In the state of the petition it becomes unnecessary for us to treat the question of constitutionality. The complaint or warrant on which petitioner was tried wholly fails to state an offense against the law, neither was it supported by any valid evidence whatever.
Rarely, if ever, has a more arbitrary, highhanded exercise of the police power been brought to the attention of this Court. It appears that petitioner lived in a nearby community, had a means of support, had a perfect right to be where he was at the time he was arrested, was not molesting anyone, and no suspicion pointed to him as a criminal character. There was no basis for the arrest and there was less for the conviction. The petitioner is accordingly discharged.
ELLIS, P. J., and BUFORD, J., concur.
WHITFIELD, C. J., and DAVIS, J., concur in the opinion and judgment.